Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2019

                                      No. 04-17-00676-CV

   REAL PROPERTY LOCATED AT 404 FULLER ST., Kerrville, Kerr County, Texas,
                            Appellants

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s motion for rehearing was due to be filed in this appeal on January 3, 2019.
This court construed a prior letter filed by appellant as a motion for extension of time to file her
motion for rehearing and extended the deadline to February 11, 2019. On January 18, 2019,
appellant filed another letter requesting this court to extend the deadline to file her motion for
rehearing until the Texas Court of Criminal Appeals ruled on the habeas applications she filed
regarding four criminal cases. The request is DENIED. Appellant’s motion for rehearing must
be filed no later than February 11, 2019.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court